  Case 1:16-cv-09517-LAK-KHP Document 262-34 Filed 11/08/19 Page 1 of 11




                         UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF NEW YORK


DANIEL KLEEBERG, LISA STEIN ANd AUDREY HAYS,
                                                    Plaintiffs,
              V.                                                         CivilAction No.
                                                                         16-CV-9517(LAICKHP)
LESTER EBER, ALEXBAY, LLC f/K/A LESTER EBER, LLC,
ESTATE OF ELLIOTT W. GUMAER, JR. and WENDY EBER,

                                                   Defendants,
      and

EBER BROS. & CO, INC., EBER BROS. WINE AND LIQUOR
CORP,, EBER BROS. WINE & LIQUOR METRO, INC., EBER-
CONNECTICUT, LLC, EBER-RHODE ISLAND, LLC, EBER BROS
ACQUISITION CORP., EBER-METRO, LLC, SLOCUM & SONS
OF MAINE, lNC., and CANANDAIGUA NATIONAL BANK &
TRUST COMPANY,
                                          Nominal Defendants.



     EBER DEFENDANTS' STATEMENT OF UNDISPUTED MATERIAL FACTS


       Pursuant to Local Civil Rule 56.1 of the Local Rules of the U.S. District Court for

the Southern District of New York, Defendants, Lester Eber, Alexbay, LLC flkla Lester

Eber, LLC, Wendy Eber (the "Eber Defendants") submit in support of their motion for

summary judgment this statement of material facts as to which there is no genuine

dispute.

       1.     Defendant, Lester Eber ("Lester") began working for Nominal Defendant

Eber Bros. & Co. lnc. ("Eber Bros."), a wine and liquor distributorship, in or about 1959.

He eventually held the titles of President and Director of Eber Bros. Affidavit dated

November 8,2019 of Lester Eber ("L. Eber Affidavit")   atll2.
   Case 1:16-cv-09517-LAK-KHP Document 262-34 Filed 11/08/19 Page 2 of 11




        2.      Lester's father, Allen Eber, the founder       of Eber Bros., created a
Testamentary Trust in his 1969 Will (the "Will") known as the Allen Eber Trust ("the Trust"),

L. Eber Affidavit at fl 3.

        3.      Lester served as Co-Trustee of the Trust, along with Elliott W. Gumaer, Jr.,

and an institutional trustee, eventually Canandaigua National Bank ("CNB"). L. Eber

Affidavit at fl 4.

        4.      Plaintiffs, Daniel Kleeberg, Lisa Stein and Audrey Hays were beneficiaries

or contingent remaindermen of a combined two-thirds interest of the Trust. Onethird of

the interest in the Trust was held by Lester. Exhibit A to L. Eber Affidavit.

        5.      Prior to its termination in June 2017, the Trust held a number of assets,

most relevantly for the present dispute, all of the voting stock in Eber Bros. L. Eber

Affidavit at fl 5.

        6.      Nominal Defendant Eber Bros. Wine and Liquor Corp ("EBWLC"), is a

subsidiary of Eber Bros. L. Eber Affidavit at fl 6.

        7.      Lester became President of EBWLC, a position he held until he voluntarily

resigned on February 1,2012. L. Eber Affidavit at fl 6.

        8.       Prior to the 2012 Foreclosure, Nominal Defendant Eber Bros. Wine &

Liquor Metro, lnc. ("Eber Metro") was a wholly-owned subsidiary of EBWLC. L. Eber

Affidavit   atll7.
        9.      Nominal Defendant Eber-Connecticut, LLC ("Eber CT"), is a subsidiary of

Eber Metro, which owns 79o/o of Eber CT. L. Eber Affidavit at fl 8.

        10.     Lester is the current CEO and Director of both Eber Metro and Eber CT. L.

Eber Affidavit at fl 9.



                                              2
    Case 1:16-cv-09517-LAK-KHP Document 262-34 Filed 11/08/19 Page 3 of 11




        11.    Wendy Eber ("Wendy") was CFO and Secretary                 of   EBWLC from

approximately 2007 until 2012, at which time she became President. W. Eber Affidavit at

It 4.

        12.    Wendy is the current President of Eber CT. W. Eber Affidavit at fl 5.

        13.    Lester, without any obligation, voluntarily provided Plaintiffs and their

immediate families with gifts and benefits. L. Eber Affidavit at fl 10.

        14.    Lester approved loans to Plaintiff Daniel Kleeberg that were never repaid.

L. Eber Affidavit at fl 11, (Kleeberg transcript pp. 107-113).

        15.    Lester paid the health care expenses and health insurance costs for his

sister, Sally Kleeberg. L. Eber Affidavit    alll12.
        16.    Lester made payments to Trust beneficiaries when the Trust had no money

to distribute. L. Eber Affidavit at fl 13.

        17.    Lester arranged for the Trust to distribute money on a monthly basis to

Plaintiff, Lisa Stein and her daughter, to help with her daughter's medical expenses.    L.


Eber Affidavit at   11   13.

        18.    ln approximately October 2004, Southern Wine and Spirits of America, lnc.

("Southern"), a national wine and liquor distributorship, entered the New York market. L.

Eber Affidavit at 1114, W. Eber Affidavit at fl 7.

        19.    Southern solicited and hired approximately 20 of EBWLC's key salespeople

with knowledge of EBWLC's retail customer base, distribution network and business

strategies, L. Eber Affidavit   alll14.
        20.    Southern's entry into New York resulted in the Eber Entities exiting the New

York market. W. Eber Affidavit at fl 7.



                                                3
   Case 1:16-cv-09517-LAK-KHP Document 262-34 Filed 11/08/19 Page 4 of 11




       21.    EBWLC sued Southern and previous EBWLC employees in the New York

State Supreme Court, County of Monroe, lndex No.: 135/05, for, inter a/ra, tortious

interference, inducement of breach of fiduciary duty, unfair competition, and interference

with prospective business advantage. The application for preliminary injunction was

denied by the Hon. Kenneth R. Fisher. L. Eber Affidavit at fl 15.

       22.    Ultimately, EBWLC entered into a settlement agreement with Southern.        L.


Eber Affidavit at   1T   15.

       23.    As a result of the impact of Southern's entry into the New York market on

EBWLC, in March 2007, Wells Fargo put EBWLC's loans into default and classified the

loans as a "workout", freezing all of EBWLC's working capital in order to pay down the

outstanding loans. Even after the Wells Fargo loans were paid off, it declined to extend

any further credit to any Eber entity. L. Eber Affidavit at fl 26.

       24.     Lester was hired by Southern in August of 2007 as a consultant and lobbyist

at the specific request of Southern based on its needs. L. Eber Affidavit at fl 23 (Hager

transcript, pp. 22-26).

       25.     Prior to August 2007, EBWLC and Metro had laid off all employees and

ceased New York operations. L. Eber Affidavit at fl 16.

       26.     No Eber company ever did any consulting or lobbying work. L. EberAffidavit

atfl1B.

       27.     Between 2008 and 2012, the Eber Nominal Defendants (specifically Eber-

Connecticut, LLC) continued to have serious financial problems and made numerous

attempts to arrange new first lien debt financing with third-party lenders, without success.

L. Eber Affidavit al     11   27   .




                                               4
   Case 1:16-cv-09517-LAK-KHP Document 262-34 Filed 11/08/19 Page 5 of 11




        28.     Lester made a number of personal loans to the Eber companies evidenced

by the following:

               A. October 1,2002 and August 15, 2005:       $2,079,645.00 in Notes to
                      EBWLC which were amended and restated on March 13, 2006

                B. October 2009: $1.5 Million LOC Note to Eber Metro; Board Resolutions
                C. February 26,2010: EBWLC Guaranty
                D. February 26,2010: Security Agreement by EBWLC and Metro; Board
                      Resolutions; Minutes

                E. February 11, 2011'. Amended and Restated Security            Agreement
                      EBWLC and Metro

                F. February 11,2011 Debt Assumption Agreement Between              EBWLC,
                      Metro (Metro assumed all of EBWLC's obligation under the $1.5 Million
                      Note); Board Resolutions

                G. August 18,2011: Metro Board Meeting Minutes

                H. January 18,2012: Assignments (EBWLC & Metro) of Line of Credit Note
                      and Security Agreement by and among Lester and Alexbay, LLC

                l.    March 13,2012: Joint Meeting Minutes for EBWLC and Metro.


L. Eber Affidavit at fl 29


        29.     The Will expressly permitted Lester, as a Co-Trustee, to make a secured

loan to the Trust or the companies owned by it - and concomitantly, to enforce his security

interest in the collateral. L. Eber Affidavit at fl 30.

        30.     Lester Eber wrote to Plaintiffs Sally Kleeberg and Audrey Hays on March

22,2010 and April 2, 2010 explaining the dire financial situation faced by EBWLC. L. Eber

Affidavit at fl 32.

        31.     The March 22,2010 and April 2, 2010 correspondence from Lester to Sally

Kleeberg and Audrey Hays explained that Lester had already loaned significant sums of

                                                5
   Case 1:16-cv-09517-LAK-KHP Document 262-34 Filed 11/08/19 Page 6 of 11




money, and additional sums would be needed to keep the Eber companies from going

under. L. Eber Affidavit at fl 33.

        32.     Lester offered Sally Kleeberg and Audrey Hays the opportunity to

participate in the loans on a   113   basis and both rejected Lester's offer to participate.   L.


Eber Affidavit at fl 34-35,

        33.     Throughout 2011, the companies continued to perform poorly. L. Eber

Affidavit at fl 36.

        34.     EBWLC and Metro failed to pay any of the principal or interest on the loans

made by Lester Eber. W. Eber Affidavit at fl 38.

        35.     By the end of 2011, the outstanding principal and accrued but unpaid

interest on Lester's loans was an aggregate $3,650,682.48. L. Eber Affidavit at fl 39,

        36.     The loans were the primary obligation of Eber Metro, but all of the loans

were guaranteed by EBWLC assets and were secured by a validly-perfected first priority

security interest. L. Eber Affidavit at fl 40.

        37.     Lester Eber assigned the loans to Alexbay LLC, a newly formed Connecticut

limited liability company owned by Lester. L, Eber Affidavit     atll41.
        38.     Eber Metro did not repay the sums due as required under the Line of Credit

Note and Debt Assumption Agreement. L. Eber Affidavit          alll44.
        39.     By late 2011 , Lester stated that he no longer was willing to put more money

into the companies. L. Eber Affidavit at fl 36.

        40.     On or about February 21,2012, despite being under no obligation to do so,

in order to foreclose, Alexbay filed an action in New York State Supreme Court, Monroe

County, lndex No.: 201211919 (the "Article 9 Action") under UCC 59-620 and 59-627,


                                                 6
   Case 1:16-cv-09517-LAK-KHP Document 262-34 Filed 11/08/19 Page 7 of 11




seeking a judicial determination that Alexbay's acceptance of all Eber Bros. ownership

interest in Eber Metro (and indirectly all of Eber Metro's 79% ownership interest in Eber

CT), in full satisfaction of the loans then held by Alexbay was "commercially reasonable."

L. Eber Affidavit at fl 45.

        41.     There is no requirement that Plaintiffs   -   or any of the Trust beneficiaries be

notified of the UCC Article 9 action. L. Eber Affidavit at fl 46.

        42.     Lester resigned from EBWLC. L. Eber Affidavit at fl 38.

        43.     On May 24,2012 the Court entered an Order Granting the Article 9 relief

(the "Article 9 Order"). L. Eber Affidavit at fl 50,

        44.     EBWLC executed a Unanimous Written Consent consenting to the Article 9

Foreclosure and Alexbay executed an Agreement for Turnover on June 5,2012. L. Eber

Affidavit at fl 51.

        45.     Subsequent to 2012, Lester continued to make loans to Eber companies.

L. Eber Affidavit     atll52.
        46.     Lester paid $400,000 to settlement for a lawsuit brought by Harris Beach.

L. Eber Affidavit at fl 53.

        47.     Lester and his wife also waived his personal pension entitlement from

EBWLC with a value of approximately $1.4 million in order to settle the Eber Entities

dispute(s) with the PBGC. L. Eber Affidavit at fl 54.

        48.     Plaintiff, Daniel Kleeberg, was able to keep his full Eber companies' pension

benefit. L. Eber Affidavit at fl 55. (Kleeberg transcript, pp. 93-96).




                                                7
     Case 1:16-cv-09517-LAK-KHP Document 262-34 Filed 11/08/19 Page 8 of 11




                           EBWLC RETIREMENT PLAN LIABILITY

            49.   ln 1954, the Eber Bros, Wine & Liquor Corp. Retirement Plan (the "EBWLC

Plan") was adopted by EBWLC, as sponsor. W. Eber Affidavit at 1112.

            50.   The EBWLC Plan required the accrual and payment of pension benefits and

required EBWLC to make annual contributions to the EBWLC Plan to fund benefits

thereunder. W. Eber Affidavit at fl 13.

            51.   The EBWLC Plan sponsor, and the members of its "controlled group,"

including Metro, were required to make certain minimum annual contributions to the

EBWLC Plan. W. Eber Affidavit at 1'14.

            52.   Benefits paid under the EBWLC Plan were expensed annually for financial

accounting purposes. W. Eber Affidavit at fl 15.

            53.   The EBWLC Plan was a "single employer defined benefit plan" subject to

the termination insurance program established under Title lV of ERISA. 29 U.S.C.S.        S

1002(3), (41) and SS 1301 -1461. W. Eber Affidavit at fl 16.

            54.   The EBWLC Board believed that the termination liability of the EBWLC Plan

was a "debt" of EBWLC, as plan sponsor, because of its obligations under the Plan itself.

W. Eber Affidavit atl[ 41.

            55.   On Augusl6, 2014, the Pension Benefits Guaranty Corporation ("PBGC")

determined that termination of the EBWLC Plan was necessary because the EBWLC Plan

would be unable to pay benefits when due. W. Eber Affidavit at II17.

            56.   By letter dated March 29,2016, the PBGC demanded immediate payment

of $6,237,920 for unfunded benefit liabilities and other related amounts. W. Eber Affidavit

at   11   19.



                                               8
   Case 1:16-cv-09517-LAK-KHP Document 262-34 Filed 11/08/19 Page 9 of 11




       57.     The March 29, 2016 letter confirmed that Metro was part of the "control

group," and thus liable for the debt. W. Eber Affidavit at fl 19.

       58.     On January 19, 2016, the United States District Court for the Western

District of New York established April 30, 2010 as the termination date of the EBWLC

Retirement Plan. W. Eber Affidavit at fl 20.

       59.     The January 19,2016 Order also held, as a matter of law, that EBWLC

ceased operations by December         31   ,2007, and terminated all its employees by May 31,

2009. W. EberAffidavit atl[21.

       60.     The January 19, 2016 Order also held as a matter of law that "as of April

30,2010, the IEBWLCI 'controlled group'included...Eber Metro..." W. EberAffidavit atfl

22.

       61.     EBWLC's independent actuary, calculated that, as of June 1 , 2012, the

termination liability of the EBWLC Plan was $5,063,388. Affidavit of MichaelA, Gallagher,

dated November 5,2019 ("Gallagher Affidavit") at fl 8.

       62.     Mr. Gallagher calculated that EBWLC would have needed $9,823,177 as of

June 1, 2012 to satisfy the EBWLC Plan's liability for all benefits to all participants, but

only had $4,759,789 in trust assets held by Canandaigua National Bank ("CNB'). W.

Eber Affidavit at 1124; Gallagher Affidavit at fl 6-7.

       63.     The EBWLC Plan was thus underfunded as of 2012 by $5,063,388. W. Eber

Affidavit at fl 25; Gallagher Affidative at fl 8.

       64.     As of the termination date, i.e. April 30, 2010, Eber Bros., EBWLC and

Metro were jointly and severally liable for the underfunded EBWLC Plan. W. Eber Affidavit

atll27.


                                                    I
  Case 1:16-cv-09517-LAK-KHP Document 262-34 Filed 11/08/19 Page 10 of 11




                       TEAMSTERS RETIRMENT FUND LIABILITY

        65.      Eber Bros., EBWLC and Metro were also jointly and severally liable for

liabilities   to the New York State Teamsters Conference & Retirement Fund (the
"Teamsters Fund"). W. Eber Affidavit at fl 28.

        66.      On January 10, 2008, the Teamsters Fund assessed an                employer

withdrawal liability of $2,212,367.47 against the Eber "controlled group", which included

Eber Bros., EBWLC and Metro. W. Eber Affidavit at fl 31.

        67.     As of June 1,2012, the remaining employer withdrawal liability to the
Teamsters Fund of the Eber "controlled group" was approximately $1,421,029.95. W.

Eber Affidavit at 1132.

        68.      On August 1,2012, EBWLC executed a Confession of Judgment regarding

that amount. W. Eber Affidavit at   1T   33.




DATED: Rochester, New York
              November 8, 2019
                                               UNDERBERG & KESSLER LLP


                                               By    /s/ Paul F. Keneallv
                                                    Paul F. Keneally, Esq.
                                                    Colin D. Ramsey, Esq.
                                                    Attorneys for Eber Defendants
                                                    300 Bausch & Lomb Place
                                                    Rochester, New York 14604
                                                    585-258-2882

TO      Brian C. Brook, Esq.
        Brook & Associates, PLLC
        Attorneys for Pl ai ntiffs
        100 Church Street, Floor 8
        New York, New York 10007
        212-256-1957


                                               10
 Case 1:16-cv-09517-LAK-KHP Document 262-34 Filed 11/08/19 Page 11 of 11




CC:   Robert Calihan, Esq.
      Calihan Law PLLC
      Attorneys for Defendant Estate of
      Elliott W. Gumaer, Jr.
      '16 East Main Street, Suite 620
      Rochester, New York 14614

      Donald O'Brien, Esq.
      Woods Oviatt Gilman, LLP
      Attorneys for Nominal Defendant
      Canandaigua National Bank & Trust Company
      '1900 Bausch & Lomb Place
      Rochester, New York 14604




                                          11
